Citation Nr: 0730109	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-43 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
a May 2003 rating decision on the issues of service 
connection for back pain, a left eye problem, left and right 
elbow pain, knee problems, hearing loss and ankle problems.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1995 to 
September 1999. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that the veteran's substantive appeal of a May 
2003 rating decision was not timely filed.  The rating 
decision denied service connection for back pain, left and 
right elbow pain, bilateral hearing loss, and disorders of 
the heart, knees, ankles, and the left eye.  The veteran 
filed a notice of disagreement with respect to every denied 
issue except the heart condition.  He noted that further 
testing did not show any findings at that time.  The RO 
subsequently granted service connection for cervical disk 
syndrome (claimed as back pain) in a rating decision of May 
2006.  

The veteran testified before the Board sitting at the RO in 
February 2007.  A transcript of the hearing is associated 
with the claims file. 


FINDINGS OF FACT

1.  On May 21, 2003, the RO provided a rating decision that 
denied service connection for back pain, left and right elbow 
pain, bilateral hearing loss, and disorders of the heart, 
knees, ankles, and the left eye. 

2.  The veteran expressed timely disagreement with the 
decision, and on January 16, 2004, the RO provided a 
statement of the case with the requirements for filing a 
substantive appeal. 

3.  The veteran did not request an extension of the time 
requirements or submit additional relevant evidence 
subsequent to the statement of the case.   

4.  The RO received the veteran's substantive appeal of the 
May 2003 decision on August 2, 2004.  
CONCLUSION OF LAW

The veteran's substantive appeal of a May 21, 2003 rating 
decision was not timely.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 
20.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.   It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

After the RO provides a statement of the case to the 
claimant, a formal appeal must be filed either by the 
claimant personally or his or her authorized representative 
within 60 days from the date the statement of the case is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  See 38 U.S.C.A. § 7105(d) (3); 
38 C.F.R. §§ 20.301(a), 20.302(b); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  However, when the rules 
require that any written document be filed within a specified 
period of time, a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturdays, Sundays, and legal holidays.  See 38 
C.F.R. §§ 20.305(a), 20.306.

The veteran timely filed a notice of disagreement with the 
May 2003 rating decision in September 2003.  The RO issued a 
statement of the case on January 16, 2004.  In attached 
correspondence, the RO provided a VA Form 9 and instructions 
on the procedures and requirements for filing a substantive 
appeal.  The RO specifically stated that the veteran must 
file his appeal with the RO within 60 days of the 
correspondence or within one year of the remainder, if any, 
of the one-year period from the date of the letter notifying 
the veteran of the action that he desires to appeal.  The RO 
received the veteran's substantive appeal on August 2, 2004.  
The veteran's signature on the appeal was dated July 11, 
2004.  The postmark date is not of record.  Even taking into 
consideration the postmark rule, i.e., that the postmark date 
will be presumed to be five days prior to VA's date of 
receipt if the postmark date is not available, receipt of the 
substantive appeal in this case was more than sixty days 
after the date the statement of the case issued and more than 
one year after the rating decision issued and was not timely. 

In a February 2007 Board hearing, the veteran stated that he 
was confused by the RO's instructions that were provided with 
the statement of the case.  Specifically, he believed that he 
had sixty days from the date of the statement of the case; 
or, alternatively, one year from the date of the statement of 
the case if he did not desire a more rapid decision.  He also 
stated that he was busy with his responsibilities as a law 
enforcement officer and was working variable shifts.  The 
Board notes that the veteran did not have a representative at 
the time.  However, the Board concludes that the RO's 
instructions were clear and accurate statements of the 
applicable laws and regulations, presented in language 
appropriate for a claimant with no previous knowledge of the 
requirements.  Regrettably, the veteran did not request a 
time extension prior to the deadline or submit any evidence 
that would require the RO to issue a supplemental statement 
of the case. 

Because the veteran did not timely file a substantive appeal 
regarding the May 2003determination issued by the RO, the 
Board lacks jurisdiction to adjudicate the issue on the 
merits and the appeal must be dismissed. 

	(CONTINUED ON NEXT PAGE)





ORDER

The veteran did not file a timely substantive appeal with 
respect to the May 21, 2003 rating decision, therefore, the 
appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


